Appeal by the defendant from a judgment of the County Court, Westchester County (DiBella, J.), rendered January 26, 2006, convicting him of kidnapping in the second degree, rape in the first degree (six counts), criminal sexual act in the first degree (two counts), endangering the welfare of a child, tampering with a witness in the third degree (two counts), intimidating a victim or witness in the third degree (two counts), bribing a witness, attempted coercion in the first degree (two counts), and criminal contempt in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]). Fisher, J.E, Dillon, McCarthy and Belen, JJ., concur.